Citation Nr: 0839901	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-10 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral pain syndrome of the left knee.  

2.  Entitlement to service connection for a right hip 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from August 2000 
to January 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Diego, California.  

Due to the location of the veteran's residence, the 
jurisdiction of his appeal was transferred to the RO in St. 
Petersburg, Florida in August 2004.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Unfortunately, the Board finds that a remand is necessary.  
The Board regrets the delay caused by this remand.  After a 
complete and thorough review of the claims folder, however, 
the Board finds that further evidentiary development is 
necessary prior to a final adjudication of the issues on 
appeal.  

With regard to the claim for an initial rating in excess of 
10 percent for the service-connected patellofemoral pain 
syndrome of the left knee, the Board notes that an in-service 
compensation and pension examination conducted in November 
2003 provided objective findings of a mild clicking sound and 
subjective complaints of pain.  The examiner instructed the 
veteran to avoid certain movements, including kneeling, 
crouching, crawling, and walking on uneven ground.  

After service, the veteran has continued to complain of left 
knee pain.  Post-service medical records confirm these 
complaints and also specifically demonstrate mild pain on 
internal rotation of the left knee at a January 2005 VA 
outpatient treatment evaluation.  

In light of these continued complaints of left knee pain-as 
well as the fact that the veteran has not been accorded a VA 
examination pertaining to his left knee disability since his 
discharge from active military duty-the Board finds that a 
VA examination is warranted to determine the nature and 
extent of this disorder.  

With regard to the claim for service connection for a right 
hip disability, the Board notes that service treatment 
records reflect treatment for right hip pain and popping 
sensations after injuries sustained in a football game in 
July 2003 and when his girlfriend sat on his right knee in 
the following month.  X-rays and magnetic resonance imaging 
completed on his right hip were essentially unremarkable.  

Although the veteran continued to complain of right hip pain 
at the November 2003 in-service compensation and pension 
examination, this evaluation was essentially normal, and the 
examiner concluded that the veteran's right hip strain was 
resolved.  

Post-service medical records reflect the veteran's continued 
complaints of right hip pain.  Significantly, X-rays taken of 
his right hip in May 2005 showed a small faint density 
adjacent to the superior lateral margin of the acetabulum 
which the examining physician believed "may be a flake of 
bone from the Acetabulum pulled off in a capsular sprain or 
calcification subsequent to the injury at that level."  

In light of this post-service finding of right hip pathology 
following documented in-service injuries to this joint-as 
well as the fact that the veteran has not been accorded a VA 
examination pertaining to his right hip condition since his 
discharge from active military duty-the Board finds that a 
VA examination is warranted to determine the nature, extent, 
and etiology of any currently-diagnosed right hip disorder 
that he may have.  

On the examination conducted pursuant to this remand, the 
examiner should have access to, and an opportunity to review, 
the claims folder in conjunction with the evaluation.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(stipulating that VA's duty to assist veterans, pursuant to 
the VCAA, includes the duty to obtain a medical examination 
and/or opinion when necessary to make a decision on a claim).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  Obtain copies of records of left 
knee and right hip treatment that the 
veteran may have received at the Fort 
Myers VA Outpatient Clinic since May 
2005.  Associate all such available 
records with the claims folder.  

2.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the nature and extent of the 
service-connected patellofemoral pain 
syndrome of his left knee and the 
nature, extent, and etiology of any 
right hip disability that he may have.  
The claims folder must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be conducted.  All pertinent 
left knee and right hip pathology 
should be noted in the examination 
report.  

With regard to the veteran's left knee 
disability, the examiner should discuss 
any limitation of motion and 
instability found to be associated with 
this disorder.  In addition, the 
examiner should discuss whether the 
left knee exhibits weakened movement, 
excess fatigability, or incoordination 
that is attributable to the service-
connected left knee disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses his left knee repeatedly over a 
period of time.  

For any right hip disability diagnosed 
on examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service or is otherwise related to 
active service.  Complete rationale 
should be given for all opinions 
reached.  

3.  Then, re-adjudicate the issues of 
entitlement to an initial rating in 
excess of 10 percent for patellofemoral 
pain syndrome of the left knee and 
entitlement to service connection for a 
right hip disability.  If the decisions 
remain adverse, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The veteran has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

